UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09297 Nuveen Dividend Advantage Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:7/31/14 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Dividend Advantage Municipal Fund (NAD) July 31, 2014 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 146.7% (99.4% of Total Investments) MUNICIPAL BONDS – 146.6% (99.4% of Total Investments) Alaska – 0.1% (0.1% of Total Investments) $ 750 Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005A, 5.250%, 12/14 at 100.00 AA+ (4) $ 762,765 12/01/34 (Pre-refunded 12/01/14) – FGIC Insured (UB) Arizona – 3.3% (2.2% of Total Investments) Phoenix Civic Improvement Corporation, Arizona, Junior Lien Airport Revenue Bonds, Series 7/20 at 100.00 A+ 2010A, 5.000%, 7/01/40 Phoenix Civic Improvement Corporation, Arizona, Senior Lien Airport Revenue Bonds, Series 2008A: 5.000%, 7/01/33 7/18 at 100.00 AA– 5.000%, 7/01/38 7/18 at 100.00 AA– Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007: 5.500%, 12/01/29 No Opt. Call A– 5.000%, 12/01/37 No Opt. Call A– Total Arizona California – 15.8% (10.7% of Total Investments) Alameda Corridor Transportation Authority, California, Senior Lien Revenue Bonds, Series No Opt. Call AA– 1999A, 0.000%, 10/01/37 – NPFG Insured Anaheim Public Financing Authority, California, Subordinate Lease Revenue Bonds, Public No Opt. Call AA Improvement Project, Series 1997C, 0.000%, 9/01/28 – AGM Insured Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/23 at 100.00 A+ 2013S-4, 5.000%, 4/01/38 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 11/16 at 100.00 AA– 5.000%, 11/15/42 65 California State, General Obligation Bonds, Series 1997, 5.000%, 10/01/18 – AMBAC Insured 10/14 at 100.00 Aa3 California State, General Obligation Bonds, Series 2005, 5.000%, 3/01/31 3/16 at 100.00 Aa3 California State, General Obligation Bonds, Series 2007, 4.500%, 8/01/30 2/17 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2010, 5.250%, 11/01/40 11/20 at 100.00 Aa3 California Statewide Communities Development Authority, Revenue Bonds, Cottage Health 11/20 at 100.00 AA– System Obligated Group, Series 2010, 5.250%, 11/01/30 California Statewide Community Development Authority, Revenue Bonds, Methodist Hospital 8/19 at 100.00 Aa2 Project, Series 2009, 6.750%, 2/01/38 Corona-Norco Unified School District, Riverside County, California, General Obligation Bonds, 8/17 at 100.00 AA Election 2006 Series 2007A, 5.000%, 8/01/31 – AGM Insured Dublin Unified School District, Alameda County, California, General Obligation Bonds, Series 8/17 at 49.41 Aa2 2007C, 0.000%, 8/01/31 – NPFG Insured Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding 1/24 at 100.00 BBB– Bonds, Series 2013A, 6.000%, 1/15/49 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A: 0.000%, 6/01/24 – AMBAC Insured No Opt. Call A1 0.000%, 6/01/26 – AGM Insured No Opt. Call AA 5.000%, 6/01/45 – AGC Insured 6/15 at 100.00 AA Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.000%, 6/01/33 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Huntington Beach Union High School District, Orange County, California, General Obligation No Opt. Call Aa2 Bonds, Series 2007, 0.000%, 8/01/32 – FGIC Insured M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series No Opt. Call A 2009C, 6.500%, 11/01/39 Murrieta Valley Unified School District Public Financing Authority, California, Special Tax 9/16 at 100.00 AA Revenue Bonds, Series 2006A, 5.125%, 9/01/26 – AGM Insured Riverside Unified School District, Riverside County, California, General Obligation Bonds, 8/15 at 101.00 Aa2 Election 2001 Series 2006B, 5.000%, 8/01/30 – AGC Insured San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: 0.000%, 1/15/29 – NPFG Insured No Opt. Call AA– 0.000%, 1/15/35 – NPFG Insured No Opt. Call AA– Seaside Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 10/14 at 100.00 AA– 2003, 5.375%, 8/01/18 – NPFG Insured Victor Elementary School District, San Bernardino County, California, General Obligation No Opt. Call AA– Bonds, Series 2002A, 0.000%, 8/01/26 – FGIC Insured Total California Colorado – 9.9% (6.7% of Total Investments) Antelope Heights Metropolitan District, Colorado, Limited Tax General Obligation Bonds, Series 12/17 at 100.00 N/R 2007, 5.000%, 12/01/37 – RAAI Insured Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 7/19 at 100.00 A+ Series 2009A, 5.500%, 7/01/34 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 2/21 at 100.00 A+ Series 2011A, 5.000%, 2/01/41 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 1/23 at 100.00 A+ Series 2013A, 5.250%, 1/01/45 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of 1/20 at 100.00 AA– Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B, 0.000%, No Opt. Call AA– 9/01/25 – NPFG Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, No Opt. Call AA– 9/01/31 – NPFG Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A, 0.000%, 3/01/36 – No Opt. Call AA– NPFG Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2006A, 0.000%, 9/01/38 – 9/26 at 54.77 AA– NPFG Insured Total Colorado Connecticut – 0.3% (0.2% of Total Investments) Mashantucket Western Pequot Tribe, Connecticut, Special Revenue Bonds, Subordinate Series No Opt. Call N/R 2013A, 6.050%, 7/01/31 District of Columbia – 0.1% (0.1% of Total Investments) Metropolitan Washington Airports Authority, District of Columbia, Dulles Toll Road Second Senior Lien No Opt. Call AA Revenue Bonds, Series 2009B, 0.000%, 10/01/36 – AGC Insured Florida – 8.5% (5.7% of Total Investments) Florida State Board of Education, Public Education Capital Outlay Bonds, Series 2005E, 6/15 at 101.00 AAA 4.500%, 6/01/35 (UB) Marion County Hospital District, Florida, Revenue Bonds, Munroe Regional Medical Center, 10/17 at 100.00 BBB+ (4) Series 2007, 5.000%, 10/01/34 (Pre-refunded 10/01/17) Orange County Health Facilities Authority, Florida, Orlando Regional Healthcare System Revenue 10/19 at 100.00 A Bonds, Series 2009, 5.125%, 10/01/26 South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System Obligation Group, Series 2007: 5.000%, 8/15/37 (UB) 8/17 at 100.00 AA 5.000%, 8/15/42 (UB) 8/17 at 100.00 AA Total Florida Georgia – 1.9% (1.3% of Total Investments) Cobb County Development Authority, Georgia, Student Housing Revenue Bonds, KSU Village II 7/17 at 100.00 Baa2 Real Estate Foundation LLC Project, Senior Series 2007A, 5.250%, 7/15/38 – AMBAC Insured Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional 12/20 at 100.00 N/R Medical Center Project, Series 2010, 8.000%, 12/01/40 (5) Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, 2/20 at 100.00 AA– Northeast Georgia Health Services Inc., Series 2010B, 5.250%, 2/15/37 Total Georgia Idaho – 0.0% (0.0% of Total Investments) 50 Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 1999E, 5.750%, 1/15 at 100.00 AAA 1/01/21 (Alternative Minimum Tax) 90 Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000D, 6.350%, 1/15 at 100.00 Aa2 7/01/22 (Alternative Minimum Tax) 75 Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000E, 5.950%, 1/15 at 100.00 Aaa 7/01/20 (Alternative Minimum Tax) Total Idaho Illinois – 23.5% (16.0% of Total Investments) Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call AA– Revenues, Series 1998B-1, 0.000%, 12/01/29 – FGIC Insured Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call AA– Revenues, Series 1999A, 5.500%, 12/01/26 – FGIC Insured Chicago, Illinois, FHA/GNMA Multifamily Housing Revenue Bonds, Archer Court Apartments, Series 1999A: 5.500%, 12/20/19 (Alternative Minimum Tax) 10/14 at 100.00 AA– 5.600%, 12/20/29 (Alternative Minimum Tax) 10/14 at 100.00 AA– 5.650%, 12/20/40 (Alternative Minimum Tax) 10/14 at 100.00 AA– Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Refunding 1/15 at 100.00 AA– Third Lien Series 2004A, 5.000%, 1/01/28 – NPFG Insured Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Third Lien 1/16 at 100.00 AA– Series 2005A, 5.000%, 1/01/33 – FGIC Insured Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999, 0.000%, 1/01/33 – No Opt. Call AA– FGIC Insured Chicago, Illinois, General Obligation Refunding Bonds, Emergency Telephone System, Series No Opt. Call AA– 1999, 5.500%, 1/01/23 – FGIC Insured Illinois Development Finance Authority, Local Government Program Revenue Bonds, Lake County No Opt. Call A3 School District 116 – Round Lake, Series 1999, 0.000%, 1/01/15 – NPFG Insured Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 11/19 at 100.00 AA 5.500%, 11/01/39 Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Series 2008A, 5.250%, 8/18 at 100.00 AA 8/15/47 – AGC Insured (UB) Illinois Finance Authority, Revenue Bonds, Edward Health Services Corporation, Series 2008A, 2/18 at 100.00 A 5.500%, 2/01/40 – AMBAC Insured Illinois Finance Authority, Revenue Bonds, University of Chicago, Series 2007, 5.000%, 7/01/19 7/17 at 100.00 AA+ Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical 8/18 at 100.00 BBB+ Centers, Series 2008A, 6.000%, 8/15/23 Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., 5/17 at 100.00 BBB+ Refunding Series 2007A, 5.250%, 5/01/34 Illinois Housing Development Authority, Housing Finance Bonds, Series 2005E, 4.800%, 1/01/36 – 1/15 at 100.00 AA FGIC Insured Illinois Toll Highway Authority, State Toll Highway Authority Revenue Bonds, Series 2006A-1, 7/16 at 100.00 AA 5.000%, 1/01/20 – AGM Insured Kane & DeKalb Counties Community Unit School District 301, Illinois, General Obligation Bonds, No Opt. Call Aa3 Series 2006, 0.000%, 12/01/21 – NPFG Insured Lake and McHenry Counties Community Unit School District 118, Wauconda, Illinois, General 1/15 at 60.14 A1 Obligation Bonds, Series 2005B, 0.000%, 1/01/25 – AGM Insured Lombard Public Facilities Corporation, Illinois, First Tier Conference Center and Hotel 1/16 at 100.00 N/R Revenue Bonds, Series 2005A-1, 7.125%, 1/01/36 Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 1996A: 0.000%, 12/15/22 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/23 – NPFG Insured No Opt. Call AA– Oak Park, Illinois, General Obligation Bonds, Series 2005B, 0.000%, 11/01/27 – 11/15 at 54.13 AA– SYNCORA GTY Insured Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, Illinois, General Obligation Bonds, Series 1999: 5.750%, 6/01/19 – AGM Insured No Opt. Call AA 5.750%, 6/01/23 – AGM Insured No Opt. Call AA Schaumburg, Illinois, General Obligation Bonds, Series 2004B, 5.250%, 12/01/34 (Pre-refunded 12/14 at 100.00 AAA 12/01/14) – FGIC Insured Will County Community High School District 210 Lincoln-Way, Illinois, General Obligation No Opt. Call Aa3 Bonds, Series 2006, 0.000%, 1/01/23 – AGM Insured Will County School District 122, New Lenox, Illinois, General Obligation Bonds, Series 2000B, No Opt. Call A2 0.000%, 11/01/18 – AGM Insured Total Illinois Indiana – 3.3% (2.2% of Total Investments) Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Refunding Series 2009A, 12/19 at 100.00 Aa2 5.250%, 12/01/38 Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 A Indiana, Series 2007, 5.500%, 3/01/37 Indiana Housing and Community Development Authority, Single Family Mortgage Revenue Bonds, 1/17 at 100.00 Aaa Tender Option Bond Trust 1847, 7.733%, 1/01/25 (Alternative Minimum Tax) (IF) Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/17 at 100.00 AA– 1/01/42 – NPFG Insured Total Indiana Iowa – 1.5% (1.1% of Total Investments) Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company 12/23 at 100.00 BB– Project, Series 2013, 5.250%, 12/01/25 Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C: 5.500%, 6/01/42 6/15 at 100.00 B+ 5.625%, 6/01/46 6/15 at 100.00 B+ Total Iowa Kansas – 0.2% (0.2% of Total Investments) Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital No Opt. Call A– Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 Kentucky – 0.3% (0.2% of Total Investments) Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue Bonds, 7/31 at 100.00 Baa3 Downtown Crossing Project, Convertible Capital Appreciation Series 2013C, 0.000%, 7/01/43 Louisiana – 2.8% (1.9% of Total Investments) Louisiana Local Government Environmental Facilities and Community Development Authority, 6/36 at 101.00 Ba3 GNMA Collateralized Mortgage Revenue Refunding Bonds, Sharlo Apartments, Series 2002A, 6.500%, 6/20/37 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, 5/17 at 100.00 Baa1 Series 2007A, 5.500%, 5/15/47 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A, 4.500%, 5/01/41 – 5/16 at 100.00 Aa1 FGIC Insured (UB) Total Louisiana Maine – 0.2% (0.1% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, Maine General Medical 7/21 at 100.00 BBB– Center, Series 2011, 6.750%, 7/01/41 Massachusetts – 3.1% (2.1% of Total Investments) Boston Industrial Development Financing Authority, Massachusetts, Subordinate Revenue Bonds, 9/14 at 100.00 N/R Crosstown Center Project, Series 2002, 8.000%, 9/01/35 (Alternative Minimum Tax) (6) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Berkshire Health 10/15 at 100.00 AA System, Series 2005F, 5.000%, 10/01/19 – AGC Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., 7/18 at 100.00 A– Series 2008E-1 &2, 5.125%, 7/01/33 Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk 7/19 at 100.00 BBB University Issue, Series 2009A, 5.750%, 7/01/39 Massachusetts Housing Finance Agency, Housing Bonds, Series 2009F, 5.700%, 6/01/40 12/18 at 100.00 AA– Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Senior Series 5/23 at 100.00 AA+ 2013A, 5.000%, 5/15/43 Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 8/15 at 100.00 AA+ 5.000%, 8/15/30 Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A: 5.000%, 8/15/30 (Pre-refunded 8/15/15) – AGM Insured 8/15 at 100.00 AA (4) 5.000%, 8/15/30 (Pre-refunded 8/15/15) 8/15 at 100.00 AA (4) Massachusetts Turnpike Authority, Metropolitan Highway System Revenue Bonds, Senior Series No Opt. Call AA– 1997A, 0.000%, 1/01/24 – NPFG Insured Total Massachusetts Michigan – 3.9% (2.7% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, 7/22 at 100.00 BB+ Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/15 at 100.00 AA– 7/01/35 – NPFG Insured Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2003A, 5.000%, 10/14 at 100.00 AA 7/01/23 – AGM Insured Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2001E, 5.750%, 7/18 at 100.00 AA+ 7/01/31 – BHAC Insured Detroit, Michigan, Water Supply System Senior Lien Revenue Bonds, Series 2004A, 5.250%, 7/16 at 100.00 AA– 7/01/18 – NPFG Insured Detroit, Michigan, Water Supply System Senior Lien Revenue Refunding Bonds, Series 2005C, 7/15 at 100.00 AA– 5.000%, 7/01/17 – FGIC Insured Detroit, Michigan, Water Supply System Senior Lien Revenue Refunding Bonds, Series 2006D, 7/16 at 100.00 AA 5.000%, 7/01/32 – AGM Insured Michigan State Building Authority, Revenue Bonds, Facilities Program, Refunding Series 2009-I, No Opt. Call AA 5.000%, 10/15/23 – AGC Insured Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 Aaa Hospital, Refunding Series 2009V, 8.250%, 9/01/39 (Pre-refunded 9/01/18) Total Michigan Minnesota – 1.8% (1.2% of Total Investments) Minneapolis Health Care System, Minnesota, Revenue Bonds, Fairview Hospital and Healthcare 11/18 at 100.00 A Services, Series 2008A, 6.625%, 11/15/28 Minneapolis-St. Paul Metropolitan Airports Commission, Minnesota, Airport Revenue Bonds, 1/15 at 100.00 AA– Refunding Subordinate Lien Series 2005C, 5.000%, 1/01/25 – FGIC Insured Total Minnesota Missouri – 2.2% (1.5% of Total Investments) Kansas City Municipal Assistance Corporation, Missouri, Leasehold Revenue Bonds, Series 2004B-1: 0.000%, 4/15/27 – AMBAC Insured No Opt. Call AA– 0.000%, 4/15/29 – AMBAC Insured No Opt. Call AA– Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, 11/23 at 100.00 A2 CoxHealth, Series 2013A, 5.000%, 11/15/48 Total Missouri Nevada – 5.5% (3.8% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 A+ Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 A+ International Airport, Series 2010A, 5.250%, 7/01/42 Henderson, Nevada, Healthcare Facility Revenue Refunding Bonds, Catholic Healthcare West, 7/17 at 100.00 AA+ Series 2008, Trust 2633, 19.047%, 7/01/31 – BHAC Insured (IF) (7) Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 6/19 at 100.00 BBB– 8.000%, 6/15/30 North Las Vegas, Nevada, General Obligation Bonds, Series 2006, 5.000%, 5/01/36 – NPFG Insured 5/16 at 100.00 AA– Total Nevada New Jersey – 4.0% (2.7% of Total Investments) New Jersey Economic Development Authority, Private Activity Bonds, The Goethals Bridge 1/24 at 100.00 AA Replacement Project, Series 2013, 5.125%, 7/01/42 – AGM Insured (Alternative Minimum Tax) New Jersey Educational Facilities Authority, Revenue Bonds, University of Medicine and No Opt. Call N/R (4) Dentistry of New Jersey, Refunding Series 2009B, 5.750%, 12/01/15 (ETM) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 1999A, No Opt. Call A 5.750%, 6/15/18 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C, No Opt. Call A 0.000%, 12/15/28 – AMBAC Insured Rutgers State University, New Jersey, Revenue Bonds, Refunding Series 2013L, 5.000%, 5/01/43 5/23 at 100.00 AA– Total New Jersey New Mexico – 0.6% (0.4% of Total Investments) University of New Mexico, FHA-Insured Hospital Mortgage Revenue Bonds, University of Mexico 10/14 at 100.00 AA Hospital Project, Series 2004, 5.000%, 7/01/32 – AGM Insured New York – 10.1% (6.8% of Total Investments) Dormitory Authority of the State of New York, Secured Hospital Revenue Refunding Bonds, 8/14 at 100.00 AA Wyckoff Heights Medical Center, Series 1998H, 5.300%, 8/15/21 – NPFG Insured Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2/21 at 100.00 A 2011A, 5.250%, 2/15/47 New York City Industrial Development Agency, New York, American Airlines-JFK International 8/16 at 101.00 N/R Airport Special Facility Revenue Bonds, Series 2005, 7.750%, 8/01/31 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Revenue Bonds, Yankee Stadium Project 3/19 at 100.00 AA PILOT, Series 2009A, 7.000%, 3/01/49 – AGC Insured New York City Municipal Water Finance Authority, New York, Water and Sewerage System 12/14 at 100.00 AAA Revenue Bonds, Series 2004B, 5.000%, 6/15/36 – AGM Insured (UB) New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, 10/14 at 100.00 AAA Local Government Assistance Corporation, Series 2004A, 5.000%, 10/15/32 – AMBAC Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate 5/23 at 100.00 AAA Fiscal 2013 Series I, 5.000%, 5/01/38 New York Liberty Development Corporation, Liberty Revenue Bonds, 4 World Trade Center Project, No Opt. Call A+ Series 2011, 5.750%, 11/15/51 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB 6.000%, 12/01/36 12/20 at 100.00 BBB Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/14 at 100.00 AA– Terminal LLC, Sixth Series 1997, 5.900%, 12/01/17 – NPFG Insured (Alternative Minimum Tax) Total New York North Carolina – 1.6% (1.1% of Total Investments) Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA 1/18 at 100.00 AA– Carolinas HealthCare System, Series 2008A, 5.250%, 1/15/24 – AGC Insured Charlotte-Mecklenburg Hospital Authority, North Carolina, Healthcare System Revenue Bonds, 1/15 at 100.00 AA+ (4) DBA Carolinas Healthcare System, Series 2005A, 5.000%, 1/15/45 (Pre-refunded 1/15/15) North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, 10/22 at 100.00 AA– WakeMed, Series 2012A, 5.000%, 10/01/31 Total North Carolina North Dakota – 0.8% (0.5% of Total Investments) Fargo, North Dakota, Health System Revenue Bonds, Sanford Health, Refunding Series 2011, 11/21 at 100.00 A+ 6.250%, 11/01/31 Ohio – 5.5% (3.7% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.375%, 6/01/24 6/17 at 100.00 B– 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B 5.750%, 6/01/34 6/17 at 100.00 B 6.500%, 6/01/47 6/17 at 100.00 B 5.875%, 6/01/47 6/17 at 100.00 B Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed 6/22 at 100.00 B Revenue Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 Butler County, Ohio, Hospital Facilities Revenue Bonds, UC Health, Series 2010, 11/20 at 100.00 A– 5.250%, 11/01/29 Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A, 10/14 at 100.00 A+ 5.000%, 5/01/30 Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation No Opt. Call BBB– Project, Series 2009E, 5.625%, 10/01/19 Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Project, Junior Lien Series 2013A-1: 5.250%, 2/15/39 2/23 at 100.00 A+ 5.000%, 2/15/48 2/23 at 100.00 A+ Warren County, Ohio, Limited Tax General Obligations, Series 1997, 5.500%, 12/01/17 12/14 at 100.00 Aa1 Total Ohio Oklahoma – 0.2% (0.1% of Total Investments) Fort Sill Apache Tribe of Oklahoma Economic Development Authority, Gaming Enterprise Revenue 8/21 at 100.00 N/R Bonds, Fort Sill Apache Casino, Series 2011A, 8.500%, 8/25/26 Pennsylvania – 2.8% (1.9% of Total Investments) Erie Water Authority, Erie County, Pennsylvania, Water Revenue Bonds, Series 2008, 5.000%, 12/18 at 100.00 AA 12/01/43 – AGM Insured Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-96A, 10/16 at 100.00 AA+ 4.650%, 10/01/31 (Alternative Minimum Tax) (UB) Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 12/27 at 100.00 A– 0.000%, 12/01/38 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Series 2009C, 0.000%, 6/26 at 100.00 AA 6/01/33 – AGM Insured Total Pennsylvania Puerto Rico – 0.7% (0.5% of Total Investments) Puerto Rico Housing Finance Authority, Capital Fund Program Revenue Bonds, Series 2003, 10/14 at 100.00 AA– 4.500%, 12/01/23 Rhode Island – 2.9% (1.9% of Total Investments) Rhode Island Economic Development Corporation, Airport Revenue Bonds, Refunding Series 2005A, 7/15 at 100.00 AA– 4.625%, 7/01/26 – NPFG Insured (Alternative Minimum Tax) Rhode Island Housing & Mortgage Finance Corporation, Homeownership Opportunity 57-B Bond 4/17 at 100.00 AA+ Program, Series 2008, Trust 1177, 9.679%, 4/01/23 (Alternative Minimum Tax) (IF) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 10/14 at 100.00 BBB+ Series 2002A, 6.125%, 6/01/32 Total Rhode Island South Carolina – 0.5% (0.3% of Total Investments) Florence County, South Carolina, Hospital Revenue Bonds, McLeod Regional Medical Center, 11/14 at 100.00 AA (4) Series 2004A, 5.250%, 11/01/27 (Pre-refunded 11/01/14) – AGM Insured Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2, No Opt. Call AA 0.000%, 1/01/31 – AMBAC Insured Total South Carolina Tennessee – 0.4% (0.3% of Total Investments) Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, 9/16 at 100.00 BBB+ Wellmont Health System, Series 2006C, 5.250%, 9/01/36 Texas – 11.8% (8.0% of Total Investments) Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric 10/14 at 100.00 C Company, Series 1999C, 7.700%, 3/01/32 (Alternative Minimum Tax) (6) Capital Area Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, The 4/20 at 100.00 Baa1 Roman Catholic Diocese of Austin, Series 2005B. Remarketed, 6.125%, 4/01/45 Cedar Hill Independent School District, Dallas County, Texas, General Obligation Bonds, 8/15 at 100.00 AAA Refunding School Building Series 2005, 5.000%, 8/15/34 Cedar Hill Independent School District, Dallas County, Texas, General Obligation Bonds, 8/15 at 100.00 N/R (4) Refunding School Building Series 2005, 5.000%, 8/15/34 (Pre-refunded 8/15/15) Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2005, 5.000%, 1/15 at 100.00 AA– (4) 1/01/45 (Pre-refunded 1/01/15) – FGIC Insured Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Refunding Series 2012E, No Opt. Call A+ 5.000%, 11/01/42 (Alternative Minimum Tax) 15 Denton Independent School District, Denton County, Texas, General Obligation Bonds, Refunding No Opt. Call AAA Series 2004, 5.000%, 8/15/33 Denton Independent School District, Denton County, Texas, General Obligation Bonds, Refunding 8/14 at 100.00 N/R (4) Series 2004, 5.000%, 8/15/33 (Pre-refunded 8/15/14) Harris County-Houston Sports Authority, Texas, Revenue Bonds, Junior Lien Series 2001H, No Opt. Call AA– 0.000%, 11/15/30 – NPFG Insured Harris County-Houston Sports Authority, Texas, Special Revenue Bonds, Refunding Senior Lien No Opt. Call AA– Series 2001A, 0.000%, 11/15/20 – NPFG Insured Harris County-Houston Sports Authority, Texas, Special Revenue Bonds, Senior Lien Series 10/14 at 100.00 AA– 1998A, 5.000%, 11/15/28 – NPFG Insured Houston, Texas, First Lien Combined Utility System Revenue Bonds, Refunding Series 2009A, No Opt. Call AA 5.125%, 11/15/32 – AGC Insured Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B: 0.000%, 9/01/30 – AMBAC Insured No Opt. Call A2 0.000%, 9/01/31 – AMBAC Insured No Opt. Call A2 Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/15 at 37.33 AA– Bonds, Series 2005, 0.000%, 8/15/33 – FGIC Insured Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/14 at 26.50 AAA Bonds, Series 2006, 0.000%, 8/15/38 Midlothian Independent School District, Ellis County, Texas, General Obligation Bonds, Series No Opt. Call Aaa 2005, 5.000%, 2/15/34 Midlothian Independent School District, Ellis County, Texas, General Obligation Bonds, Series 2/15 at 100.00 N/R (4) 2005, 5.000%, 2/15/34 (Pre-refunded 2/15/15) San Antonio, Texas, Water System Revenue Bonds, Series 2005, 4.750%, 5/15/37 – NPFG Insured 5/15 at 100.00 AA+ Tarrant County Cultural Education Facilities Finance Corporation, Texas Health Resources 2/17 at 100.00 AA Revenue Bonds, Tender Option Bond Trust 1760-3, 17.574%, 2/15/36 (IF) Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series No Opt. Call A3 2012, 5.000%, 12/15/29 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier 8/22 at 100.00 A– Refunding Series 2012A, 5.000%, 8/15/41 White Settlement Independent School District, Tarrant County, Texas, General Obligation Bonds, 8/15 at 34.92 AAA Series 2005, 0.000%, 8/15/35 (Pre-refunded 8/15/15) Wylie Independent School District, Collin County, Texas, General Obligation Bonds, Series 2005: 0.000%, 8/15/20 (Pre-refunded 8/15/15) 8/15 at 78.46 AAA 0.000%, 8/15/22 (Pre-refunded 8/15/15) 8/15 at 70.77 AAA Total Texas Utah – 0.0% (0.0% of Total Investments) 35 Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2000F-2, Class III, 6.000%, 10/14 at 100.00 AAA 1/01/15 (Alternative Minimum Tax) Virginia – 3.3% (2.3% of Total Investments) Fairfax County Economic Development Authority, Virginia, Residential Care Facilities Mortgage 10/17 at 100.00 BBB Revenue Bonds, Goodwin House, Inc., Series 2007A, 5.125%, 10/01/42 Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health No Opt. Call A– System Obligated Group, Series 2013, 5.000%, 11/01/30 Prince William County Industrial Development Authority, Virginia, Health Care Facilities 11/22 at 100.00 AA– Revenue Refunding Bonds, Novant Health Obligated Group-Prince William Hospital, Series 2013B, 5.000%, 11/01/46 Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012A: 5.125%, 7/01/49 No Opt. Call BBB– 5.000%, 7/01/52 No Opt. Call BBB– Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012B: 0.000%, 7/01/34 No Opt. Call BBB– 0.000%, 7/01/35 No Opt. Call BBB– Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, 6/17 at 100.00 B– Series 2007B1, 5.000%, 6/01/47 Total Virginia Washington – 7.1% (4.8% of Total Investments) Washington Health Care Facilities Authority, Revenue Bonds, Providence Health & Services, 10/22 at 100.00 AA Series 2012A, 5.000%, 10/01/32 Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer 7/19 at 100.00 A Research Center, Series 2009A, 6.000%, 1/01/33 Washington, General Obligation Compound Interest Bonds, Series 1999S-2, 0.000%, 1/01/18 – No Opt. Call AA+ AGM Insured Washington, General Obligation Compound Interest Bonds, Series 1999S-3: 0.000%, 1/01/20 No Opt. Call AA+ 0.000%, 1/01/21 No Opt. Call AA+ Total Washington Wisconsin – 6.1% (4.1% of Total Investments) Green Bay, Wisconsin, Water System Revenue Bonds, Series 2004, 5.000%, 11/01/29 11/14 at 100.00 Aa2 (4) (Pre-refunded 11/01/14) – AGM Insured Green Bay, Wisconsin, Water System Revenue Bonds, Series 2004, 5.000%, 11/01/29 – 11/14 at 100.00 Aa2 AGM Insured Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Ascension Health, Series 11/16 at 100.00 AA+ 2006A, 5.000%, 11/15/36 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Bellin Memorial Hospital No Opt. Call A2 Inc., Series 2003, 5.500%, 2/15/19 – AMBAC Insured Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Childrens Hospital of 2/20 at 100.00 AA– Wisconsin Inc., Series 2008B, 5.500%, 8/15/29 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Fort Healthcare Inc., 10/14 at 100.00 BBB Series 2004, 6.100%, 5/01/34 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, 2/22 at 100.00 A– Series 2012B, 5.000%, 2/15/32 Wisconsin Public Power Incorporated System, Power Supply System Revenue Bonds, Series 7/15 at 100.00 AA+ 2005A,5.000%, 7/01/35 – AMBAC Insured Wisconsin State, General Fund Annual Appropriation Revenue Bonds, Refunding Series 2009A: 6.000%, 5/01/36 5/19 at 100.00 AA– 6.250%, 5/01/37 5/19 at 100.00 AA– Total Wisconsin $ 1,025,678 Total Municipal Bonds (cost $821,340,565) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value CORPORATE BONDS – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ 259 Las Vegas Monorail Company, Senior Interest Bonds (5), (8) 5.500% 7/15/19 N/R $ 46,555 71 Las Vegas Monorail Company, Senior Interest Bonds (5), (8) 3.000% 7/15/55 N/R $ 330 Total Corporate Bonds (cost $23,008) Shares Description (1), (9) Value INVESTMENT COMPANIES – 0.1% (0.0% of Total Investments) BlackRock MuniHoldings Fund Inc. $ 139,406 Invesco Quality Municipal Income Trust Total Investment Companies (cost $530,611) Total Long-Term Investments (cost $821,894,184) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value SHORT-TERM INVESTMENTS – 0.8% (0.6% of Total Investments) MUNICIPAL BONDS – 0.8% (0.6% of Total Investments) Washington – 0.8% (0.6% of Total Investments) $ 4,800 Washington State, General Obligation Bonds, Variable Rate Demand Obligations, Series 2005A, 7/15 at 100.00 AA+ (4) $ 5,023,162 5.000%, 7/01/30 (Pre-refunded 7/01/15) – AGM Insured (10) Total Short-Term Investments (cost $5,023,162) Total Investments (cost $826,917,346) – 147.5% Floating Rate Obligations – (6.0)% Variable Rate MuniFund Preferred Shares, at Liquidation Value – (44.3)% (11) Other Assets Less Liabilities – 2.8% Net Assets Applicable to Common Shares – 100% $ 598,525,475 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management's assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments*: Municipal Bonds $ — Corporate Bonds — — Investment Companies — — Short-Term Investments — Municipal Bonds — — Total Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of July 31, 2014, the cost of investments was $790,208,128. Gross unrealized appreciation and gross unrealized depreciation of investments as of July 31, 2014, were as follows: Gross unrealized: Appreciation $ 71,096,584 Depreciation Net unrealized appreciation (depreciation) of investments $ 56,574,734 All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Nuveen funds’ Board of Directors/Trustees. For fair value disclosure purposes, investment classified as Level 3. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. A copy of the most recent financial statements for the investment companies in which the Fund invests can be obtained directly from the Securities and Exchange Commission on its website at http://www.sec.gov. Investment has a maturity of more than a year, but has variable rate and demand features which qualify it as a short-term investment. The rate disclosed is that in effect at the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. Variable Rate MuniFund Preferred Shares, at Liquidation Value as a percentage of Total Investments is 30.0%. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Dividend Advantage Municipal Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:September 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:September 29, 2014 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:September 29, 2014
